Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 1 of 16 PageID: 1904




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


     AMY VICTORIA RAMIREZ
     RODRIGUEZ,
                                                                   Civil Action No. 19-9104 (CCC)
                    Plaintiff,
                                                                       OPINION AND ORDER
           v.

     MORGAN STANLEY, et al.,

                    Defendants.



 CLARK, Magistrate Judge

         THIS MATTER comes before the Court on a Motion by pro se Plaintiff Amy Victoria

 Ramirez Rodriguez (“Plaintiff”) for a “Preliminary or Alternatively Temporary Injunction” to

 compel arbitration of her claims before the Financial Industry Regulatory Authority (“FINRA”)

 [ECF No. 64]. Defendants Morgan Stanley and Morgan Stanley Wealth Management (collectively

 “Defendants” or “Morgan Stanley”) oppose Plaintiff’s Motion [ECF Nos. 41, 69].1 Additionally,

 before the Court is a Motion by Defendants to dismiss the Third Amended Complaint in its entirety

 pursuant to Fed. R. Civ. P. 12(b)(6) [ECF No. 68]. Plaintiff opposes Defendants’ Motion to

 Dismiss [ECF No. 71]. On October 5, 2020, the parties consented to the jurisdiction of the

 Undersigned to decide these dispositive motions pursuant to 28 U.S.C. § 636(c). ECF No. 90.


 1
   Plaintiff previously filed a motion for a “Temporary Injunction” to compel arbitration before FINRA on August 8,
 2019. ECF No. 33. Defendants filed their opposition to that motion on August 20, 2019. ECF No. 41. Before the Court
 reached a decision on the pending motion, Plaintiff was granted leave to file a Third Amended Complaint and
 Plaintiff’s case was administratively terminated until Plaintiff complied with the Court’s Order. ECF No. 57. Thus,
 Plaintiff’s previous motion to compel arbitration was terminated. Defendants have asked that the Court consider the
 arguments set forth in their previous submission in deciding Plaintiff’s current motion to compel arbitration as
 Plaintiff’s motion is duplicative of her previous motion. ECF No. 69. Accordingly, the Court will consider the
 arguments set forth in Defendants’ opposition to Plaintiffs’ previous motion to compel arbitration [ECF No. 41] in
 deciding Plaintiff’s current motion.

                                                         1
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 2 of 16 PageID: 1905




          Having considered the parties’ written submissions pursuant to Federal Rule of Civil

 Procedure 78, for good cause shown, and for the reasons set forth herein, Plaintiff’s Motion for a

 “Preliminary or Alternatively Temporary Injunction” to compel arbitration of Plaintiff’s claims

 before FINRA [ECF No. 64] is DENIED and Defendants’ Motion to Dismiss [ECF No. 68] is

 GRANTED.

     I.       BACKGROUND

     On February 8, 2019, Plaintiff initiated this action by filing a Complaint in the Southern

 District of New York. ECF No. 2. On March 15, 2019, Plaintiff filed an Amended Complaint. ECF

 No. 5. On March 21, 2019, this case was transferred sua sponte to the District of New Jersey. ECF

 No 6.

     Defendants timely moved to dismiss the Amended Complaint on May 13, 2019. ECF No. 12.

 On June 17, 2019, per the parties’ stipulation and Court Order, Defendants withdrew the motion

 to dismiss and Plaintiff was permitted the opportunity to file a Second Amended Complaint. ECF

 No. 20.2 Plaintiff filed her Second Amended Complaint consisting of three-hundred eleven pages

 on August 8, 2019. ECF No. 36. Defendants filed a motion to dismiss the Second Amended

 Complaint on August 26, 2019. ECF No. 43.

     On December 13, 2019, the Court granted Plaintiff leave to file a Third Amended Complaint

 compliant with Fed. R. Civ. P. 8(a)(2) insofar as it “must contain all of Plaintiff’s factual

 allegations.” ECF No. 57. Plaintiff filed a Third Amended Complaint [ECF No. 60] on January

 21, 2020 and a “revised” Third Amended Complaint (“TAC”) on January 28, 2020 [ECF No. 61].3

 In the revised Third Amended Complaint, Plaintiff alleges that she was employed by Morgan


 2
  Plaintiff also agreed to dismiss the individual defendants named in the previous Complaints. ECF No. 20
 3
  The Court will consider Plaintiff’s “revised” Third Amended Complaint as the operative Complaint in this matter.
 ECF No. 61. Plaintiff’s revised Third Amended Complaint removed references from earlier filings in this case;
 however, as stated by Plaintiff, these revisions are not material to the Third Amended Complaint. ECF No. 61-2.

                                                        2
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 3 of 16 PageID: 1906




 Stanley in March of 2015 as a Wealth Advisor Associate, and during her employment faced

 discrimination and retaliation on the basis of her disability (morbid obesity) and discrimination by

 Defendants based on “sex, race, and ethnicity” in violation of various federal statutes including 42

 U.S.C. § 1981, the Americans with Disability Act (“ADA”), Title VII of the Civil Rights Act of

 1964 (“Title VII”), and the Family Medical Leave Act (“FMLA”). See TAC, ¶¶ 14-98. Plaintiff

 also alleges that Defendants violated “Securities Laws.” See TAC, ¶¶ 99-107.

     Additionally, on March 2, 2020, Plaintiff filed a motion for a “Preliminary or Alternatively

 Temporary Injunction” to compel arbitration of Plaintiff’s claims before FINRA. ECF No. 64.

 Defendants filed a motion to dismiss Plaintiff’s Third Amended Complaint on March 11, 2020.

 ECF No. 68.

     II.     MOTION TO COMPEL ARBITRATION BEFORE FINRA

     First, the Court will consider Plaintiff’s motion for a “Preliminary or Alternatively Temporary

 Injunction” to compel arbitration of Plaintiff’s claims before FINRA. ECF No. 64. The Court notes

 that while Plaintiff has styled the motion as one seeking an injunction, the relief Plaintiff is seeking

 in the motion is to compel Defendants to participate in an arbitration before FINRA of Plaintiff’s

 claims “born of the acts set forth in [her] T.A.C.” ECF No. 64-1 at pp. 1-2. The Court will therefore

 construe Plaintiff’s motion as a motion to compel arbitration.

     The Federal Arbitration Act (“FAA”) reflects the “national policy favoring arbitration and

 places arbitration agreements on equal footing with all other contracts.’” Bacon v. Avis Budget

 Grp., Inc., 959 F.3d 590, 599 (3d Cir. 2020) (quoting Buckeye Check Cashing, Inc. v. Cardegna,

 546 U.S. 440, 443 (2006)). “The FAA requires courts to stay litigation and compel arbitration of

 claims covered by a written, enforceable arbitration agreement.” Bacon, 959 F.3d at 599 (citing

 FAA, 9 U.S.C. §§ 3, 4). Despite the strong federal policy in favor of arbitration, “[a]rbitration is



                                                    3
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 4 of 16 PageID: 1907




 strictly a matter of contract” and is governed by state law. Bel-Ray Co. v. Chemrite (Pty) Ltd., 181

 F.3d 435, 441, 444 (3d Cir. 1999) (“If a party has not agreed to arbitrate, the courts have no

 authority to mandate that he do so.”). Accordingly, in deciding whether a party may be compelled

 to arbitrate, the Court considers “(1) whether there is a valid agreement to arbitrate between the

 parties and, if so, (2) whether the merits-based dispute in question falls within the scope of that

 valid agreement.” Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014) (quotations and

 citation omitted).

    In determining whether a valid arbitration agreement exists between the parties, the Court must

 first decide whether to apply the Rule 12(b)(6) or Rule 56 standard of review. Sanford v. Bracewell

 & Guiliani, LLP, 618 F. App’x 114, 117 (3d Cir. 2015). “Motions to compel arbitration are

 reviewed under Rule 12(b)(6) ‘[w]here the affirmative defense of arbitrability of claims is apparent

 on the face of a complaint (or . . . documents relied upon in the complaint).’” Id. (citation omitted).

 Conversely, Rule 56 will apply “[i]f the motion to compel arbitration is not based on a complaint

 ‘with the requisite clarity’ to establish arbitrability.” Id. (citation omitted). “Where a complaint

 does not plead or attach the relevant terms of an arbitration provision, courts apply a summary

 judgment standard, and should compel arbitration where there is no material issue of fact that ‘a

 valid agreement to arbitrate exists’ and ‘the particular dispute falls within the scope of that

 agreement.’” Ranginwala v. CitiBank, N.A., No. 18-14896, 2020 WL 6817508, at *3 (D.N.J. Nov.

 19, 2020) (citing Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005)).

    Here, the Court will consider Plaintiff’s motion to compel arbitration under the summary

 judgment standard because Plaintiff did not plead or attach the relevant terms of an arbitration

 agreement as part of her Third Amended Complaint. Fed. R. Civ. P. 56(c). As the Third Amended




                                                   4
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 5 of 16 PageID: 1908




 Complaint does not make clear that the parties entered into an agreement to arbitrate, summary

 judgment is the appropriate standard of review.

    Plaintiff also does not set forth the source or the terms of the parties’ agreement to arbitrate

 claims before FINRA in her motion to compel arbitration. The only evidence that an agreement to

 arbitrate exists between the parties is a provision found in Plaintiff’s Employment Agreement,

 which states:

        You agree to arbitrate any dispute, claim or controversy that may arise between you
        and Morgan Stanley or any person that is required to be arbitrated: (i) under the
        rules, constitutions, or by-laws (as may be amended from time to time) of any self-
        regulatory organization with which you are or may become registered, including,
        but not limited to, the Financial Industry Regulatory Authority (“FINRA”) or (ii)
        pursuant to any arbitration agreement to which you are a party.

 See ECF 41-1, Declaration of Thomas A. Linthorst dated August 20, 2019 (“August 20, 2019

 Linthorst Decl.”), Ex. A, at pp. 4-5. As no other arbitration agreement or provision appears before

 the Court, the Court will assume that this provision is the source of Plaintiff’s motion to compel

 arbitration before FINRA.

    Defendants contend that pursuant to the terms of Plaintiff’s Employment Agreement the only

 claims that are required to be arbitrated before FINRA are those disputes that are required to be

 arbitrated under FINRA rules. ECF No. 41 at p. 5. Under Rule 13201(a) of the FINRA Code of

 Arbitration Procedure for Industry Disputes, “[a] claim alleging employment discrimination . . . in

 violation of a statute, is not required to be arbitrated under the Code. Such a claim may be arbitrated

 only if the parties have agreed to arbitrate it, either before or after the dispute arose.” Defendants

 argue that the parties have not agreed to arbitrate statutory employment discrimination claims

 before FINRA so there is no basis for this Court to compel arbitration of such claims before

 FINRA. ECF No. 41 at p. 5.




                                                   5
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 6 of 16 PageID: 1909




    Plaintiff argues that Defendants have compelled arbitration of statutory employment

 discrimination claims in other cases. ECF No. 64-1, at pp.7-8; ECF No. 72 at p. 7. Plaintiff relies

 on Lockette v. Morgan Stanley, No. 18-876, 2018 WL 4778920 (S.D.N.Y. Oct. 3, 2018) for this

 proposition. In Lockette, however, the Court was presented with an arbitration agreement found in

 the defendants’ guidebook to their own internal employee dispute resolution program entitled

 “CARE” (Convenient Access to Resolutions for Employees), which provided registered

 employees the option of pursuing employment discrimination claims through arbitration by

 various alternative-dispute-resolution services including FINRA. Id. at *1. Here, Plaintiff has not

 presented evidence that the CARE guidebook applies to her case or that any other arbitration

 agreement exists between the parties besides the arbitration provision found in Plaintiff’s

 Employment Agreement. Thus, Plaintiff’s reliance on Lockette is misplaced.

    The Court agrees with Defendants that Plaintiff has not demonstrated the existence of an

 arbitration agreement compelling arbitration before FINRA of her claims found in her Third

 Amended Complaint. In this case, the sole arbitration provision between Plaintiff and Defendants

 presented to the Court requires disputes that are required to be arbitrated under FINRA rules be

 arbitrated before FINRA. Plaintiff is demanding that her claims in the Third Amended Complaint,

 which consist of allegations of discrimination and retaliation in violation of various federal

 statutes, be arbitrated pursuant to this arbitration provision. The Court finds, however, FINRA

 rules do not require that claims alleging employment discrimination in violation of a statute be

 arbitrated. See FINRA Rule 13201(a). Thus, Plaintiff’s dispute does not fall within the arbitration

 provision in Plaintiff’s Employment Agreement. Plaintiff has not otherwise demonstrated the

 existence of a valid arbitration agreement between the parties to arbitrate statutory employment




                                                 6
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 7 of 16 PageID: 1910




 discrimination claims before FINRA. Accordingly, Plaintiff’s motion to compel arbitration of her

 claims found within the Third Amended Complaint before FINRA is denied.

    III.    MOTION TO DISMISS

    Having found that Plaintiff cannot compel arbitration in this matter, the Court will now

 consider Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6). Rule 12(b)(6) of the Federal

 Rules of Civil Procedure permits a defendant to move to dismiss a count for “failure to state a

 claim upon which relief can be granted[.]” A plaintiff must allege “enough facts to state a claim to

 relief that is plausible on its face” to withstand a motion to dismiss pursuant to Rule 12(b)(6). Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In assessing the

 sufficiency of a complaint, the Court must “accept all factual allegations as true” and draw all

 reasonable inferences in favor of the plaintiff. Phillips v. City of Allegheny, 515 F.3d 224, 231 (3d

 Cir. 2008). The Court, however, is “not compelled to accept unwarranted inferences, unsupported

 conclusions[,] or legal conclusions disguised as factual allegations.” Baraka v. McGreevey, 481

 F.3d 187, 211 (3d Cir. 2007) (citation omitted).

    Generally, the Court “cannot consider matters extraneous to the pleadings” in ruling on a

 motion to dismiss; however, the Court may consider a “document integral to or explicitly relied

 upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.

 1997) (quotations and citation omitted). This may include any “exhibits attached to the complaint

 and matters of public record,” and any “undisputedly authentic document that a defendant attaches

 as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the document.” Pension

 Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.1993). For example,



                                                    7
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 8 of 16 PageID: 1911




 in the context of employment discrimination suits, courts have considered right to sue notices and

 EEOC charges without converting the motion to one for summary judgment. See Hilburn v. Dep’t

 of Corr., No. 07–6064, 2010 WL 703202, at *12 (D.N.J. Feb.23, 2010). Accordingly, the Court at

 its discretion will consider similar materials, which are integral to Plaintiff’s Third Amended

 Complaint, without converting the motion to one for summary judgment. See id.

    Additionally, the Court will construe Plaintiff’s pleadings liberally and hold them to a less

 stringent standard than those filed by attorneys because Plaintiff is proceeding pro se. Haines v.

 Kerner, 404 U.S. 519, 520 (1972). “The Court need not, however, credit a pro se plaintiff’s ‘bald

 assertions’ or ‘legal conclusions.’” D’Agostino v. CECOM RDEC, No. 10–4558, 2010 WL

 3719623, at *1 (D.N.J. Sept. 14, 2010) (quoting Morse v. Lower Merion Sch. Dist., 132 F.3d 902,

 906 (3d Cir. 1997)). Even “pro se litigants still must allege sufficient facts in their complaints to

 support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

        A.      Plaintiff’s ADA and Title VII Claims

    First, Defendants contend that Plaintiff’s ADA and Title VII claims are time-barred. ECF No.

 68-1 at pp. 5-8. Defendants assert that as a prerequisite of filing an ADA or Title VII claim, a

 plaintiff must timely file an administrative charge with the EEOC within 300 days of the alleged

 discriminatory act. Id. at p. 5. Defendants claim that Plaintiff did not timely file either claim with

 the EEOC. Id. at pp. 6-7. To the best that the Court can discern, Plaintiff appears to argue that her

 claims are not time-barred because Plaintiff has continued to suffer discrimination and retaliation

 by Defendants after Plaintiff’s employment was terminated and equitable tolling applies to her

 case. See TAC, ¶ 33; ECF No. 71 at pp. 11-21.

    “A plaintiff alleging a violation of Title I of the ADA or Title VII of the Civil Rights Act must

 exhaust the administrative remedies available through the EEOC before bringing either claim in



                                                   8
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 9 of 16 PageID: 1912




 court.” Barnett v. Rutgers Univ., No. 17-2503, 2018 WL 1385664, at *6 (D.N.J. Mar. 16, 2018)

 (citing 42 U.S.C. § 2000e–5(e); see also Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d

 Cir. 2006)). Before filing suit in the district court, “Title VII and Title I of the ADA require that a

 plaintiff file a ‘charge’ and receive a ‘right to sue’ letter from the EEOC.” Barnett, 2018 WL

 1385664, at *6 (citing Burgh v. Borough Council of Montrose, 251 F.3d 465, 470 (3d Cir. 2001).

 “A plaintiff must file the charge with EEOC ‘within 180 days of the alleged unlawful practice, or

 within 300 days if filed with a state agency.’” Barnett, 2018 WL 1385664, at *6 (citing Serrano v.

 Marcal Paper Mills, LLC, No. 11–03501, 2012 WL 266424, at *2 (D.N.J. Jan. 30, 2012)).

    Here, Plaintiff alleges that her employment with Morgan Stanley was terminated on December

 1, 2016 and that she “filed a complaint with the EEOC well within 300 days of learning of the

 unlawful acts affecting me.” TAC, ¶¶ 25, 33. Plaintiff does not specify in her pleading the date on

 which she filed her charge of discrimination with the EEOC nor does she include in her pleading

 if, or when, she was issued a right to sue notice from the EEOC. Defendants, however, attached

 the right to sue notices issued to Plaintiff by the EEOC to their motion to dismiss, which are dated

 February 8, 2019 and June 28, 2019. See ECF No. 68-2, Declaration of Thomas A. Linthorst dated

 March 11, 2020 (“March 11, 2020 Linthorst Decl.”), Exhibits D, G. Since Plaintiff certainly relied

 on the right to sue notices in making her ADA and Title VII claims, as such claims require Plaintiff

 to comply with pre-suit procedural filings and timeliness requirements, the Court will consider the

 right to sue notices in reaching a decision on whether Plaintiff is time-barred from pursuing these

 claims in this litigation. See Hilburn, 2010 WL 703202, at *12.

    In reviewing the right to sue notices, the Court agrees with Defendants that Plaintiff’s Title VII

 and ADA claims are time-barred. The right to sue notice issued to Plaintiff on February 8, 2019

 states that it was issued less than 180 days after a charge was filed. See March 11, 2020 Linthorst


                                                   9
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 10 of 16 PageID: 1913




  Decl., Ex. D. Thus, Plaintiff could not have filed a charge earlier than August 12, 2018. A filing

  date of August 12, 2018 is well past either 180 or 300 days because the last date of alleged

  discrimination could not have been later than December 1, 2016 when Plaintiff’s employment with

  Morgan Stanley ended.4 Similarly, the right to sue notice issued to Plaintiff on June 28, 2019 states

  that it was issued less than 180 days after a charge was filed. See March 11, 2020 Linthorst Decl.,

  Ex. G. Thus, Plaintiff could not have filed her charge earlier than December 30, 2018. Again, this

  date is well past either 180 or 300 days because the last date of alleged discrimination could not

  have been later than December 1, 2016 when Plaintiff’s employment ended. The Court therefore

  concludes that Plaintiff’s claims are time-barred.

      Plaintiff, however, appears to argue that her Title VII and ADA claims are not time-barred

  under the continuing violation doctrine. Plaintiff alleges the Form U-55 filed by Defendants in

  December 2016 is misleading and is a “repudiation of [her] outcries of wrongful termination.” See

  TAC, ¶¶ 31-32, 87(ii)(3). In other words, Plaintiff appears to allege that Defendants’ failure to

  reconsider her complaints concerning the Form U-5 is a continuing adverse employment action.

  “Mere requests to reconsider, however, cannot extend the limitations periods applicable to the civil

  rights laws.” Del. State College v. Ricks, 449 U.S. 250, 261 n.l5 (1980); see also Daly v. Citigroup

  Inc., 939 F.3d 415, 429 (2d Cir. 2019) (rejecting plaintiff’s argument of a continuing violation

  based on the “filing of a false and defamatory Form U-5” because defendant’s conduct constituted

  a discrete, discriminatory act). Here, Defendants filing of an alleged “misleading” Form U-5 would

  be a discrete discriminatory act and is therefore insufficient to establish a continuing violation to

  defer Plaintiff’s administrative filing deadlines. As the filing of the Form U-5 took place in


  4
    Plaintiff had until September 27, 2017 (300 days from her date of termination) to file a charge with the EEOC.
  5
    “Under Article V, Section 3 of the FINRA By-Laws, firms are required to file Form U5 no later than 30 days after
  terminating an associated person's registration.” FINRA Regulatory Notice 10-39 (Sept. 2010) (available at
  https://www.finra.org/rules-guidance/notices/10-39).

                                                         10
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 11 of 16 PageID: 1914




  December 2016, Plaintiff still fails to meet the timeliness requirements of filing a charge within

  180 days or 300 days.

     Relatedly, Plaintiff alleges that she is entitled to equitable tolling of her employment

  discrimination claims. See TAC, ¶ 33. “[W]ith respect to equitable tolling, the plaintiff must

  diligently pursue her rights and show ‘that some extraordinary circumstance stood in [her] way.’”

  Clarkson v. SEPTA, 700 F. App’x 111, 114 (3d Cir. 2017) (citation omitted). Here, Plaintiff fails

  to allege that she diligently pursued her rights and that some extraordinary circumstance stood in

  her way to prevent her from asserting her rights. Accordingly, the doctrine of equitable tolling

  does not cure the procedural default of Plaintiff’s initial untimely filing with the EEOC. As a result,

  Plaintiff’s Title VII and ADA claims are dismissed.

         B. Plaintiff’s Claims Under Section 1981

     Next, Defendants contend that Plaintiff’s claims under Section 1981 should be dismissed

  because Plaintiff has not made any plausible allegations of race discrimination. ECF No. 68-1 at

  pp. 11-13. Defendants argue that Plaintiff has crafted conclusory accusations that are unsupported

  by any specific factual allegations. Id. at pp. 12-13.

     Section 1981 provides that

         All persons within the jurisdiction of the United States shall have the same right in
         every State and Territory to make and enforce contracts, to sue, be parties, give
         evidence, and to the full and equal benefit of all laws and proceedings for the
         security of persons and property as is enjoyed by white citizens, and shall be subject
         to like punishment, pains, penalties, taxes, licenses and exactions of every kind, and
         to no other.

  42 U.S.C. § 1981(a). “In order to state a claim under § 1981, a plaintiff ‘must allege facts in support

  of the following elements: (1) [that plaintiff] is a member of a racial minority; (2) intent to

  discriminate on the basis of race by the defendant; and (3) discrimination concerning one or more




                                                    11
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 12 of 16 PageID: 1915




  of the activities enumerated in the statute[,] which includes the right to make and enforce contracts

  . . . .’” Brown v. Philip Morris Inc., 250 F.3d 789, 797 (3d Cir. 2001) (citations omitted).

      The Court agrees with Defendants that Plaintiff has failed to allege facts to state a claim under

  Section 1981. While Plaintiff makes allegations that she received unequal treatment when

  compared to white employees,6 Plaintiff does not include factual allegations that the Defendants

  intended to discriminate on the basis of race or that the discrimination concerned one of the

  activities enumerated in the statute. The Third Amended Complaint is therefore devoid of facts to

  substantiate a claim under Section 1981. “[M]ere awareness [of the plaintiff’s race], particularly

  in light of the conclusory nature of [the plaintiff’s] other allegations, is patently insufficient to raise

  an inference of discrimination under § 1981.” Holmes v. Fed Ex, 556 F. App’x 150, 151 (3d Cir.

  2014). Accordingly, Plaintiff’s claims under Section 1981 are dismissed.

           C. Plaintiff’s FMLA Claims

      Defendants argue that Plaintiff’s FMLA claims must be dismissed because they are time-

  barred. ECF No. 68-1 at p. 14. Defendants assert that claims asserted under the FMLA are subject

  to a two-year statute of limitations and that Plaintiff failed to timely file her FMLA claims. Id.

  Defendants also contend that Plaintiff has failed to plead allegations to support any type of claim

  under the FMLA. Id. at p. 14, n.6, 8.

       “The default statute of limitations under the FMLA is two years.” Plitsas v. Fed. Exp., Inc.,

  No. 07-5439, 2010 WL 1644056, at *5 (D.N.J. Apr. 22, 2010) (citing 29 U.S.C. § 2617(c)(1)).

  “However, if the employer commits a ‘willful’ violation of the FMLA, then the statute of




  6
   Plaintiff makes references to “race” and “Black, Hispanic Wealth Advisor Associates” [TAC, ¶¶ 29, 32(g)-(h), 73-
  74], but Plaintiff has not specifically pled that she is member of a racial minority. To the best the Court can discern,
  Plaintiff is alleging that she is Black and Hispanic.

                                                            12
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 13 of 16 PageID: 1916




  limitations is extended to three years.” Hudson v. Indep. Blue Cross, LLC, No. 18-3631, 2019 WL

  1045303, at *2 (E.D. Pa. Mar. 5, 2019) (citing 29 U.S.C. § 2617(c)(2)).

      The Court agrees with Defendants that Plaintiff’s claims are time-barred under the default

  statute of limitations. Here, Plaintiff could not have been entitled to benefits under the FMLA after

  her employment with Morgan Stanley was terminated on December 1, 2016. Thus, under the

  default statute of limitations, the Court finds that Plaintiff’s FMLA claims are time-barred.7

      The question before the Court now becomes whether Plaintiff has sufficiently pled a “willful”

  violation of the FMLA. Defendants argue that Plaintiff has not alleged a willful violation or pled

  facts supporting such an allegation. ECF No. 68-1 at p. 14, n.6. Defendants also state that Plaintiff

  has failed to meet any elements of an FMLA claim because Plaintiff never alleges that she was

  denied FMLA leave. Id. at p. 14, n.8.

       “There are two types of claims an employee can bring against an employer under the FMLA:

  (1) interference claims . . . pursuant to 29 U.S.C. § 2615(a)(1); and (2) retaliation claims . . .

  pursuant to 29 U.S.C. § 2615(a)(2).” Taylor v. Jackson, No. 19-16815, 2019 WL 5569070, at *2

  (D.N.J. Oct. 29, 2019) (quotations and citation omitted). “To state a claim of interference under

  [the FMLA], an ‘employee only needs to show that he was entitled to benefits under the FMLA

  and that he was denied them.” Id. (quotations and citations omitted). “To prevail on a retaliation

  claim under the FMLA, the plaintiff must prove that (1) she invoked her right to FMLA-qualifying

  leave, (2) she suffered an adverse employment decision, and (3) the adverse action was causally

  related to her invocation of rights.” Lichtenstein v. U. of Pittsburgh Med. Ctr., 691 F.3d 294, 301-




  7
   Plaintiff first raises claims for violations of the FMLA in her Second Amended Complaint [ECF No. 36]; however,
  even if the Court construes Plaintiff’s FMLA claims as relating back to the date of her initial filing in this action of
  February 8, 2019, this date still falls outside the two-year default of statute of limitations under the FMLA.

                                                            13
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 14 of 16 PageID: 1917




  02 (3d Cir. 2012). “To invoke rights under the FMLA, employees must provide adequate notice to

  their employer about their need to take leave.” Id. at 303 (citing 29 U.S.C. § 2612(e)(2)).

      With respect to willful violations of the FMLA, “[t]he FMLA does not define ‘willfulness,’

  but courts in this circuit have found that willfulness requires a plaintiff to show that his or her

  ‘employer either knew or showed a reckless disregard for the matter of which its conduct was

  prohibited.’” Hudson, 2019 WL 1045303, at *2 (citations omitted). In the context of a motion to

  dismiss, courts in this circuit have taken a less stringent approach in assessing whether an alleged

  FMLA violation is willful. See id. at *3.

      Even under a liberal reading of the Third Amended Complaint, the Court finds that Plaintiff

  has not pled a willful violation of the FMLA, nor has Plaintiff alleged the elements essential to an

  FMLA claim. To the best the Court can discern, with respect to her FMLA claims, Plaintiff alleges

  that Defendants failed to consider alternate positions for Plaintiff and failed to engage in a dialogue

  regarding her surgery. See TAC, ¶¶ 88-95. For example, Plaintiff alleges that Defendants “never

  exercised an option to transfer [her] temporarily to an available alternative position . . . or a position

  that better accommodates recurring periods of leave.” See TAC, ¶ 89. Plaintiff also alleges that

  Defendants did not engage in an “interactive dialogue to discuss [her] surgery” and that Defendants

  “terminated [her] for inquiring about the status of [her] requests for interactive dialogue regarding

  surgery and for inquiring into how [her] surgery would change the schedule of the bonus

  compensation.” See TAC, ¶¶ 91-92.

      Plaintiff, however, does not allege that Defendants denied her FMLA leave or any other benefit

  under the FMLA, or that she invoked her rights under the FMLA and as a result suffered an adverse

  employment decision. Plaintiff also fails to include allegations that any such denial of benefits or

  adverse employment decisions were “willful” or that Defendants showed any type of reckless



                                                     14
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 15 of 16 PageID: 1918




  disregard. Indeed, Plaintiff fails to set forth any allegations to support either an interference claim

  or retaliation claim under the FMLA let alone a “willful” violation of the FMLA. Accordingly,

  Plaintiff’s claims under the FMLA are dismissed.8

          D. Plaintiff’s “Securities Laws” Claims

      Finally, Defendants argue that Plaintiff fails as a matter of law to state claims under “Securities

  Laws.” ECF No. 68-1 at p. 15. It appears to the Court that Plaintiff alleges that she has a claim

  against Defendants for retaliating against her for taking specified protected actions pursuant to 15

  U.S.C. § 78u-6(h). See TAC, ¶ 100. Defendants, however, assert that the Plaintiff has not alleged

  that she has provided information to the Securities and Exchange Commission prior to her

  termination so she cannot state a claim pursuant to 15 U.S.C. § 78u-6(h). ECF No. 68-1 at p. 15.

       “The Dodd-Frank Act created a private cause of action in federal court for whistleblowers

  who believe that they have been retaliated against for taking specified protected actions.” Downey

  v. United States, 816 F. App’x 625, 627–28 (3d Cir. 2020) (citations omitted). See also 15 U.S.C.

  § 78u–6(h)(1)(B)(i). “The Supreme Court has held that the anti-retaliation provision of the Dodd-

  Frank Act does not extend to an individual who has not reported a violation of the securities laws

  to the Securities and Exchange Commission.” Downey 816 F. App’x at 627–28 (citing Digital

  Realty Trust, Inc. v. Somers, ––– U.S. ––––, 138 S. Ct. 767, 772-73, 200 L.Ed.2d 15 (2018)).

      The Court finds that Plaintiff fails to state a claim under the anti-retaliation provision of the

  Dodd-Frank Act because Plaintiff does not allege that she ever reported a violation of securities

  law to the Securities and Exchange Commission. In fact, Plaintiff makes no reference to the




  8
   The Court notes that Plaintiff also attempts to assert claims pursuant to 29 U.S.C. § 2616. This provision does not
  provide a private cause of action under the FMLA and only applies to those parties vested with the investigative
  authority of the Secretary of Labor. Accordingly, any claims Plaintiff asserts pursuant to 29 U.S.C. § 2616 are also
  dismissed.

                                                          15
Case 2:19-cv-09104-CCC-JBC Document 95 Filed 12/14/20 Page 16 of 16 PageID: 1919




  Securities and Exchange Commission at all. Accordingly, Plaintiff’s claims under “Securities

  Laws” are dismissed.

      IV.     CONCLUSION AND ORDER

      For the reasons set forth above;

      IT IS on this 14th day of December, 2020

      ORDERED that Plaintiff’s Motion “Preliminary or Alternatively Temporary Injunction” to

  compel arbitration of Plaintiff’s claims before FINRA [ECF No. 64] is DENIED; and it is further

      ORDERED that Defendants’ Motion to Dismiss the Third Amended Complaint pursuant to

  Fed. R. Civ. P. 12(b)(6) [ECF No. 68] is GRANTED; and it is further

      ORDERED that Plaintiff’s Third Amended Complaint is DISMISSED without prejudice;

  and it is further

      ORDERED Plaintiff may file a Fourth Amended Complaint within thirty (30) days

  addressing the deficiencies noted above as to her claims. If Plaintiff does not do so, her case will

  be dismissed with prejudice; and it is further

      ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff by

  certified mail.

                                                            s/ James B. Clark, III
                                                        JAMES B. CLARK, III
                                                        United States Magistrate Judge




                                                   16
